Exhibit 10.34

 

GUARANTEE

This GUARANTEE is dated July 9, 2003 by Schering-Plough Corporation, a New
Jersey corporation (“Guarantor”) in favor of Pharmacopeia, Inc., a Delaware
corporation (“Beneficiary”).

WHEREAS, Schering Corporation, a New Jersey corporation (“Schering”) and
Beneficiary have entered into a Collaboration and License Agreement (the
“Schering Agreement”) dated as of July 9, 2003;

WHEREAS, Schering-Plough Ltd., a Swiss corporation (“Ltd.”) and Beneficiary have
entered into a Collaboration and License Agreement (the “Ltd. Agreement”) dated
as of July 9, 2003 (Schering and Ltd. are collectively referred to as the
“Subsidiaries”) (the Schering Agreement and the Ltd. Agreement are collectively
referred to as the “Agreements”);

WHEREAS, Guarantor is the parent company of the Subsidiaries; and

WHEREAS, to induce Beneficiary to enter into the Agreements, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Guarantor has agreed to guarantee the Guaranteed Obligations
(as hereinafter defined) on the terms set forth herein.

NOW THEREFORE, the parties hereto agree, effective as of the Effective Date of
the Agreements, as follows:

Section 1. Guarantee. Subject to the terms and conditions set forth below,
Guarantor hereby irrevocably and unconditionally guarantees the performance of
all obligations of the Subsidiaries under the Agreements and promises to pay in
full any amounts, including any arbitration awards, which become due by either
or both of the Subsidiaries to Beneficiary under the Agreements, except to the
extent previously paid by the Subsidiaries (such obligations being herein
collectively called the “Guaranteed Obligations” or “Guaranteed Payments”).
Guarantor’s obligation to make Guaranteed Payments may be satisfied by direct
payment of the required amounts to Beneficiary or by causing a Subsidiary to pay
such amounts to Beneficiary.

1.1           Waiver of Certain Rights. Guarantor hereby waives, to the fullest
extent permitted by law, notice of acceptance of this Guarantee and of any
liability to which it applies or may apply, presentment, demand for payment,
protest, notice of nonpayment, notice of dishonor, notice of redemption and all
other notices and demands.

1.2           Continuing Guarantee. The guarantee in this Section 1 is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.

1.3           Adequate Information. Guarantor acknowledges and confirms that
Guarantor itself has established its own adequate means of obtaining from its
Subsidiaries on a continuing basis all information desired by Guarantor
concerning the financial condition of the Subsidiaries and their performance
under the Agreements and that Guarantor will look to the Subsidiaries and not to
Beneficiary in order for Guarantor to keep adequately informed of changes in the
Subsidiaries’ financial condition or performance under the Agreements.

1.4           Proceeding Directly Against Guarantor. This Guarantee is a
guarantee of payment and not of collection. Beneficiary may enforce this
Guarantee directly against Guarantor, and Guarantor waives any right or remedy
to require that any action be



1

--------------------------------------------------------------------------------


 

brought against the Subsidiaries or any other person or entity before proceeding
against Guarantor. All waivers herein contained shall be without prejudice to
the right of Beneficiary, at its option, to proceed against the Subsidiaries,
whether by separate action or by joinder. Guarantor agrees that this Guarantee
shall not be discharged except by payment of the Guarantee Payments in full (to
the extent not previously paid by the Subsidiaries) and by complete performance
of all Guaranteed Obligations under this Guarantee.

1.5           Independent Obligations. Guarantor acknowledges that its
obligations hereunder are independent of the obligations of the Subsidiaries
with respect to the Agreements and that Guarantor shall be liable as principal
and sole debtor under this Guarantee to make Guarantee Payments in full pursuant
to the terms of this Guarantee.

1.6           Amendment of Agreements Not Require Guarantor Consent. Any
amendment, modification or alteration of, or waiver by the Subsidiaries with
respect to the terms of the Agreements shall be effective without requiring any
consent on the part of the Guarantor.

Section 2.               Representations and Warranties. Guarantor represents
and warrants to Beneficiary that (a) Guarantor is a corporation, duly organized,
validly organized and in good standing under the laws of the State of New
Jersey, (b) Guarantor has all requisite power and authority to enter into and
perform this Guarantee and all corporate action on the part of Guarantor
necessary for the execution and performance of this Guarantee has been taken,
(c) this Guarantee is the legal and binding obligation of Guarantor, enforceable
in accordance with its terms, except where such enforceability may be limited by
bankruptcy, insolvency, or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally, and (d) Guarantor’s
execution, delivery and performance of this Guarantee will not violate or
conflict with any laws, regulations or agreements binding upon Guarantor or to
which Guarantor is otherwise subject or is a party.

Section 3.               Miscellaneous.

3.1           Governing Law. This Guarantee shall be governed by, and construed
in accordance with, the laws of the State of New Jersey.

3.2           Successors and Assigns. This Guarantee may not be assigned or
transferred by Guarantor without the express written consent of Beneficiary.
This Guarantee shall be binding upon Guarantor, its permitted successors and
assigns, and shall inure to the benefit of and be enforceable by Beneficiary and
its successors, transferees and assigns.

3.3.          Attorneys’ Fees. If Beneficiary commences any action or proceeding
against Guarantor to enforce this Guarantee, the prevailing party in such action
or proceeding shall be entitled to recover from the other party the reasonable
attorneys’ fees and other costs and expenses incurred by that prevailing party
in connection with such action or proceeding and in connection with enforcing
any judgment, award or order thereby obtained.

3.4           Miscellaneous. This Guarantee, together with the Agreements,
constitutes the entire agreement of Guarantor with respect to the matters set
forth herein. The rights and remedies herein provided are cumulative and not
exclusive of any remedies provided



2

--------------------------------------------------------------------------------


 


by law or any other agreement, and this Guarantee shall be in addition to any
other guarantee of or collateral security provided by the Subsidiaries or any
other person or entity for any of the Guaranteed Obligations. The invalidity or
unenforceability of any one or more sections of this Guarantee shall not affect
the validity or enforceability of its remaining provisions. Captions are for
ease of reference only and shall not affect the meaning of the relevant
provisions. The meanings of all defined terms used in this Guarantee shall be
equally applicable to the singular and plural forms of the terms defined.

3.5           Termination. This Guarantee shall terminate automatically upon the
termination of both the Ltd. Agreement and the Schering Agreement.

IN WITNESS WHEREOF, the undersigned does hereby execute this Guarantee as of the
date first set above.

“GUARANTOR”

 

 

By:

/s/ David A. Nichols

 

 

Name:

David A. Nichols

 

 

Title:

Senior Vice President — Taxes

 

3442621

 

3

--------------------------------------------------------------------------------